Appeals from orders dated February 15, 1930, and May 7, 1930, dismissed, without costs. The incompetent, acting through his special guardian, is the only one who could be deemed to be an aggrieved party with respect to the contentions raised on this appeal by the Regional Director of the United States Veterans Bureau. The right of appeal is purely statutory and is limited to aggrieved parties.  The Federal statute  invoked, while it authorizes appearing in State courts in the first instance by way of informing the court with regard to matters affecting the estates of incompetents, does not and could not endow the Regional Director with a right to prosecute an appeal under conditions not authorized by the State statute regulating when and by whom appeals may be prosecuted. The property which is the subject-matter of the accounting vested in the incompetent, and the Federal government, as such, had no property rights in such moneys so far as they relate to past items. Lazansky, P. J., Carswell and Seudder, JJ., concur; Kapper and Hagarty, JJ., dissent from the dismissal of the appeals and vote to affirm on the merits.